J-S31036-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                  Appellee                  :
                                            :
                     v.                     :
                                            :
STEVE ANTHONY VALENTI,                      :
                                            :
                  Appellant                 :     No. 1729 MDA 2015

              Appeal from the PCRA Order September 16, 2015
               in the Court of Common Pleas of Centre County
             Criminal Division at No(s): CP-14-CR-0001071-2013

BEFORE:      SHOGAN, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                          FILED MAY 24, 2016

      Steve Anthony Valenti (Appellant) appeals pro se from the September

16, 2015 order that dismissed his petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.1 We affirm.

      On October 10, 2013, Appellant pled guilty to simple assault.            On

October 22, 2013, Appellant was sentenced to a term of incarceration of not

less than 30 days nor more than 23 and one half months. No direct appeal

was taken.    On October 7, 2014, Appellant filed pro se a timely PCRA

petition, which was denied by the trial court without a hearing on September




1
  Also before this Court is Appellant’s “Motion for Leave to File Amended
Brief.” After review, it is clear that this filing is, in actuality, a reply brief
addressing issues raised in Appellee’s brief. Because Appellant may file a
reply brief as of right, see Pa.R.A.P. 2113, we deny his motion as moot.


*Retired Senior Judge assigned to the Superior Court.
J-S31036-16


17, 2015. Appellant timely filed a notice of appeal. Both Appellant and the

PCRA court complied with Pa.R.A.P. 1925.

     Before we may address Appellant’s substantive claims on appeal, we

must consider whether he is eligible for PCRA relief.         Appellant was

sentenced on October 22, 2013, to a period of incarceration of not less than

30 days nor more than 23 and one half months.       The record reflects that

Appellant was granted parole on November 8, 2013 and his penalty was

satisfied on February 13, 2014.     “Eligibility for relief under the PCRA is

dependent upon the petitioner [pleading and proving by a preponderance of

the evidence that he is] currently serving a sentence of imprisonment,

probation, or parole for a crime.” Commonwealth v. Turner, 80 A.3d 754,

761-62 (Pa. 2013); 42 Pa.C.S. § 9543(a)(1)(i). As our Supreme Court has

explained, as soon as his sentence is completed, a PCRA petitioner becomes

ineligible for relief, regardless of whether he was serving his sentence when

he filed the petition. Commonwealth v. Ahlborn, 699 A.2d 718, 720 (Pa.

1997).

     Appellant contends that application of Turner and Ahlborn violates

his right to due process under the Fourteenth Amendment.          Appellant’s

Reply Brief at 2-3.     Specifically, Appellant contends that his case is

distinguishable from Ahlborn because he still has a protected liberty

interest at stake that requires an exception to section 9543(a)(1)(i), namely

that application of 18 U.S.C. § 922(g)(9), which precludes possession of a


                                    -2-
J-S31036-16


firearm by a person convicted in any court of a misdemeanor crime of

domestic violence, constitutes a continuing violation of his right to bear arms

under the Second Amendment. Id.

      Appellant’s argument is without merit.    Our Supreme Court has held

that the prohibitions to firearms privileges imposed on an individual are the

civil consequences that result from a criminal conviction.

      The legislative history behind § 922(g) suggests it was enacted
      to keep guns out of the hands of those who have demonstrated
      that they may not be trusted to possess a firearm without
      becoming a threat to society. The evident intent of the disability
      imposed by § 922(g) was not to punish past conduct, but to
      protect society from the risk of firearms in the hands of those
      who have demonstrated by their past criminal behavior that they
      have difficulty conforming to the law. Thus, the intent of
      § 922(g) was to promote public safety, not to impose
      punishment.

Lehman v. Pennsylvania State Police, 839 A.2d 265, 271 (Pa. 2003)

(footnotes, citations, and quotation marks omitted).          This Court has

consistently interpreted the PCRA to preclude relief for those petitioners

whose sentences have expired, even where there are continuing collateral

consequences of their sentences. Commonwealth v. Hayes, 596 A.2d 195

(Pa. Super. 1991) (en banc); Commonwealth v. Pierce, 579 A.2d 963,

966 (Pa. Super. 1990).

      Accordingly, because Appellant has not met his burden of proving that

he is still serving a sentence of imprisonment, probation, or parole for the

crime, he is ineligible for PCRA relief. 42 Pa.C.S. § 9543(a)(1)(i). As



                                     -3-
J-S31036-16


Appellant is ineligible for PCRA relief, we need not reach the merits of his

claims. Accordingly, we affirm the PCRA court’s order.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/24/2016




                                   -4-